COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-103-CV





EVANGELIST MATTIE TURNER
	APPELLANT



V.



ATTORNEY BOBBIE EDMONDS
	APPELLEE



----------



FROM THE 141ST DISTRICT COURT 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On July 3, 2009, this court affirmed the trial court’s order sustaining the contest to appellant’s affidavit of inability to pay costs of the appeal.  Appellant was ordered to pay the required $175.00 filing fee on or before July 15, 2009.  Appellant was also ordered to pay or make arrangements to pay for the preparation of the appellate record on or before July 15, 2009.  Appellant was notified that her failure to pay or to make such arrangements would result in dismissal of the appeal for want of prosecution.  
See
 Tex. R. App. P. 37.3(b), 42.3(c).  Appellant has not paid the $175 filing fee, nor has she made payment arrangements for the appellate record.  Instead, appellant filed a “Motion For New Hearing,” which we deny.

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) and 
has not made payment arrangements for the appellate record, it is the opinion of the court that this appeal should be dismissed for want of prosecution.  
Accordingly, we dismiss this appeal.  
See
 
Tex. R. App. P.
 37.3(b), 42.3(b).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:
  July 30, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).